DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 5-2-2022 has been entered.
  
Claims 1-2, 5-11, and 13-20 listed in this application.  Claims 9 and 16-20 are withdrawn.  Claims 9, 11, 13-14 were amended. Claims 1-2, 5-11, and 13-15 are examined in this action.  The Examiner notes that the embodiment selected by Applicant in the 1-24-2020 Amendment is the embodiment disclosed in Fig. 4, #432 (“A”) and Fig. 7, #714 (“D”).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,122,828 to Asterino. 

In re Claim 11, Asterino teaches a protective device (see Fig. 1) comprising: 
a housing including an upper member (see Fig. 1, #14), a lower member (see Fig. 1, #28 and Fig. 2, #12), and a flexible sheath (see Figs. 1-2, #18) that extends between the upper member and the lower member (see Figs. 1-2), wherein: 
the upper member is more rigid than the flexible sheath (the flexible sheath is made of coiled springs which are less rigid then the housings which can be made of plastic, wood or metal – see Asterino Col. 9, ll. 13-20), the housing surrounds a cavity (cavity created by #18), and the housing is sized and dimensioned to fit in a human hand (see Figs. 1-2); 
an arm portion (see annotated Fig. 1, above) extending distally outward from a lateral side region of the upper member in a first direction, wherein a distal end of the arm portion is a blunt, round hemispherical shape (see annotated Fig. 1, above, the end of #14 are blunt, the ends of #14 are round and have the same shape as #714 in Applicant’s Fig. 7, under the broadest reasonable interpretation), a plurality of bumps (see annotated Fig. 1, below, the device of Asterino has a plurality of bumps); and 
a first defensive component disposed within the cavity (see Figs. 1-2, #16), the first defensive component being elongated in a direction perpendicular to the first direction (see Figs. 1-2),  wherein the first defensive component includes a body portion and an upper portion (see annotated Fig. 1, below), and the body portion has an outer surface that is blunt (the surface opposite of the edge is blunt), and the upper portion includes a blunt concave surface extending from the body portion to an outermost tip portion (see annotated Fig. 1, below, the surface labeled “upper portion” is a concave surface that is blunt).  


    PNG
    media_image1.png
    723
    1078
    media_image1.png
    Greyscale

In re Claim 13, Asterino teaches further configured for attaining selectively an activated state (see Fig. 1) and a deactivated state (see Fig. 2), wherein the lower member moves toward the upper member in the activated state (see Fig. 1), and wherein the body portion is disposed entirely within the flexible sheath in the deactivated state (see Fig. 2).  

In re Claim 14, Asterino teaches further configured for attaining selectively an activated state (see Fig. 1) and a deactivated state (see Fig. 2), wherein the lower member moves toward the upper member in the activated state (see Fig. 1), and wherein the upper portion is disposed entirely outside of the housing in the activated state (see annotated Fig. 1, below, teaching the portion above the dotted line, the upper portion, is entirely outside of the housing).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,122,828 to Asterino in view of US 4,096,629 to Levine. 

In re Claim 15, Asterino, in re Claim 11 above, does not teach further comprising a second defensive component and a third defensive component arranged in parallel with the first defensive component.

However, Levine teaches that it is old and well known to provide additional defensive components (see Levine Figs. 1-3, teaching three blades, #12-14) arraigned parallel to each other (see Levine Figs. 1-3).  In the same field of invention, hand held bladed defensive devices, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add two additional blades to the device of Asterino in the manner taught by Levine.  Doing so would provide a multi-bladed weapon that is similar to an animal claw, which naturally occurs in nature, thereby requiring no special skills or training by the user (see Levine Col. 2, ll. 10-33). 

Allowable Subject Matter
Claim 1 was amended to include the subject matter of Claim 4, and, as such, is now allowable for the reasons detailed below.  

The following is an examiner's statement of reasons for allowance:
The closest prior art includes:
US 4,096,629 to Levine
US D528,893 to Budd
US 6,122,828 to Asterino
US 2,099.447 to Matsuyama
US 2,741,025 to Stewart
US D510,121 to Blair
US D500,546 to Anderson
US 2010/0236077 to Shirley
US 2,741,025 to Stewart

However, none of the cited art teaches a weapon having the blade structure of the claimed invention. Namely, none of the cited art teaches wherein the first defensive component includes a body portion and an upper portion, and wherein: the body portion has an outer surface that is blunt, and the upper portion includes a blunt concave surface extending from the body portion to an outermost tip portion.”  All of the cited art teaches blades having sharp edges.  There was no reason found during the search to replace a shape cutting blade edge with a body portion has an outer surface that is blunt, and the upper portion includes a blunt concave surface extending from the body portion to an outermost tip portion.  

Claims 2 and 5-10 are allowable by virtue of their dependence to Claim 1. 

Response to Arguments
Applicant's arguments filed 5-2-2022 have been fully considered but they are not persuasive. 
Applicant’s amendments to Claim 11 have obviated the previous drawing objection. 
Applicant argues that Asterino does not teach a plurality of bumps at the distal end.  The Examiner disagrees, and points out that under the broadest reasonable interpretation, Asterino includes bumps (see annotated Fig. 1, above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724